UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7200


In re: DANNY MERRIWEATHER, JR.,

                Petitioner.



                 On Petition for Writ of Mandamus.
                          (3:12-cr-00016-1)



Submitted:   October 15, 2015               Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danny Merriweather, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Danny Merriweather, Jr., petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2)

(2012).      He     seeks    an     order   from     this    court    directing   the

district    court    to     act.      Our   review    of    the   district   court’s

docket     reveals    that     the    district       court     granted   relief   on

Merriweather’s motion in an order entered on August 21, 2015.

Accordingly,      because     the    district      court    has   recently   decided

Merriweather’s case, we deny the mandamus petition as moot.                       We

grant leave to proceed in forma pauperis.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     PETITION DENIED




                                            2